Citation Nr: 1415994	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right shoulder strain.

2.  Entitlement to service connection for lumbar spine disc bulge with stenosis and facet arthritis.

3.  Entitlement to service connection for a left knee retropatellar pain syndrome with medial collateral ligament (MCL) thickening, Pellegrini-Stieda lesion, and chronic changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2007. 

These matters are before the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In January 2010, the Veteran and his wife testified at a video conference hearing before the undersigned. A transcript of the hearing is associated with the claim folder.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is related to service.  

2.  The Veteran's lumbar spine disability is related to service.

3.  The Veteran's left knee disability is related to service.
 




CONCLUSIONS OF LAW

1.  The Veteran's right shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

2.  The Veteran's lumbar spine disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The Veteran's left knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records show treatment for knee, back, and right shoulder symptoms. The Veteran has testified to the in-service onset of such symptoms, as well as a continuity of symptomatology post service.  The Board finds his testimony competent and credible.

The Veteran underwent a VA examination in July 2010.  The examiner diagnosed mild disc bulging L4-L5 with mild spinal stenosis, retropatellar pain syndrome of the left knee, and right shoulder strain.  Private physicians have diagnosed lumbar spine facet arthritis and left knee MCL thickening, Pellegrini-Stieda lesion, and chronic changes.  The dispositive issue in this case is whether these current disabilities are related to the in-service symptoms.

In a March 2010 letter, Dr. Rajagopal noted that lumbar spine facet arthritis is usually associated with carrying heavy loads along the spine, and this could be explained by the type of work the Veteran performed in the military.  In a January 2010 letter, Dr. Coy more generally indicated he did not find anything contrary to the Veteran's assertion that his current disabilities were related to service.  The July 2010 VA examiner disagreed, and found that the Veteran's current disabilities were not related to service.  Weighing the positive medical opinions and the Veteran's competent and credible lay testimony against the July 2010 VA examiner's negative nexus opinions, the Board finds that the evidence is approximately evenly balanced as to whether the current disabilities are related to service.  As the applicable statute and regulation require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to service connection for the disabilities listed on the title page is warranted.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.
 


ORDER

Entitlement to service connection for right shoulder strain is granted.

Entitlement to service connection for lumbar spine disc bulge with stenosis and facet arthritis is granted.

Entitlement to service connection for a left knee retropatellar pain syndrome with MCL thickening, Pellegrini-Stieda lesion, and chronic changes, is granted.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


